Citation Nr: 1450021	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-47 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1958 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  

In August 2012, the Veteran was afforded a hearing in Columbia, South Carolina before the undersigned, who is rendering the determination in his claim.  A transcript of the proceeding has been included in the claims folder.


FINDINGS OF FACT

1.  In a May 2007 rating decision, the Columbia, South Carolina RO denied the Veteran's claim for service connection for bilateral hearing loss; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.

2.  Evidence associated with the claims file since the May 2007 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The Veteran's bilateral hearing loss at least as likely as not developed as a result of in-service excessive noise exposure.



CONCLUSIONS OF LAW

1.  The May 2007 rating decision, in which the RO denied the Veteran's claim for service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  As evidence pertinent to the claim for service connection for bilateral hearing loss, received since the RO's May 2007 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.385 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claim, the Board concludes that these duties do not preclude the Board from adjudicating this claim, because the Board is taking favorable action by reopening the claim, and is granting in full the benefits sought on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.


II.  New and Material Evidence

In May 2007, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran was informed of the decision and did not submit a notice of disagreement or new and material evidence during the appeal period.  The RO's May 2007 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).

The evidence of record for the May 2007 rating decision consisted of VA treatment records, service treatment records and a VA examination.  The basis for the RO's denial was that there was no evidence of a relationship between the Veteran's current hearing loss disability and military service.
 
Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).   

In May 2009, the Veteran submitted a claim to reopen a claim for service connection for bilateral hearing loss, and attached an April 2009 letter from a private physician stating that the Veteran's active military service contributed significantly to his current hearing loss.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically, the existence of a nexus between the Veteran's current bilateral hearing loss and service.  Therefore it is new and material, and reopening the claim for service connection for bilateral hearing loss is warranted.

III.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was afforded a VA audiological examination in May 2007.  The audiometric results documented in the examination report show that the Veteran has a degree of hearing loss which meets the requirements of a current "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  Thus, a current bilateral hearing loss disability has been shown, and the remaining question is whether the hearing loss had its onset in service or is otherwise the result of a disease or injury incurred in service.  38 C.F.R. § 3.303.

At the August 2012 Board hearing, the Veteran testified that he was exposed to very noisy environments during service aboard the USS Midway, where he worked as a marine machinist and worked in engine, generator, and machinery rooms.  The Board finds the Veteran's statements about his noise exposure in service credible/believable, as they are consistent with his military occupational specialty (MOS) (Machinist Mate).  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  The Veteran's DD Form 214 indicates that the Veteran's MOS during active duty was as a machinist mate/refrigeration and air conditioning mechanic, which is noted as having "Probable" noise exposure.  The Veteran's in-service excessive noise exposure is therefore conceded and the remaining issue in the case is whether the Veteran's current hearing loss is at least as likely the result of this noise exposure as it is the result of some other cause or factor.

The Veteran submitted an April 2009 letter from a private physician relating the Veteran's current hearing loss disability to service.  The physician personally evaluated the Veteran, who reported a longstanding history of hearing loss dating back to his period of service.  The Veteran reported work as a machinist on a carrier ship in the engine room, where he was exposed to loud noise resulting in temporary threshold shifts and ringing in his ears at the time.  Although the April 2009 letter noted that the private physician did not have access to the Veteran's active duty military history, the Board finds that the physician was made aware of the information necessary to formulate an opinion, through the Veteran's reported history.  The private physician opined that the noise exposure the Veteran experienced while on active duty in the Navy was adequate to cause inner-ear hair cell damage which can lead to hearing loss and tinnitus, and stated that the history and physical examination did not reveal any other obvious etiology for the development of these symptoms, other than the Veteran's age.  He noted that while the Veteran's symptoms have worsened with advancing age, the Veteran has had tinnitus ever since his active duty military days.  The physician concluded that he felt confident within a reasonable medical certainty that the active duty military service contributed significantly to the Veteran's hearing loss.

The Veteran was provided with a VA audiological examination in May 2007.  The VA examiner noted the Veteran's report of in-service noise exposure to steam turbines, diesel engines, and refrigeration equipment without hearing protection, post-service occupational noise exposure with hearing protection, and noise from hunting both during and post-service with hearing protection.  After reviewing the Veteran's service treatment records, the examiner stated that there is not sufficient documentation of audiometric sensitivity during his period of Navy service to support a strong conclusion that his current hearing loss and tinnitus are related to military noise exposure.  The examiner noted that the Veteran has worked in high-noise environments since service and is service-connected for hypertensive vascular disease, which can affect hearing.  Finally, the examiner rationalized that the Veteran reported that he and others had not noticed his hearing problem until the last five years.

At the August 2012 Board hearing, the Veteran testified that he first noticed subjective hearing difficulty six months after boot camp, and that this has continued since that time.  He stated that after separation from service, in 1977, there were times when he would not hear people at all and when he had trouble understanding voices.  The Veteran also indicated that he would not have told the VA examiner that his hearing loss symptoms began five years prior, but noted that this was when he first sought treatment.  As part of the basis of the VA examiner's conclusion was that the Veteran's subjective hearing loss first began in approximately 2002, the May 2007 examination report carries little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461.  Additionally, the examiner did not provide an opinion responsive to the Veteran's burden of proof (at least as likely as not) and instead intimated that she was not able to provide a "strong conclusion" that the hearing loss was related to military noise exposure.  

For the aforementioned reasons, the Board finds that the April 2009 physician's statement carries greater probative weight than the opinion provided by the VA examiner in May 2007.  Therefore, the weight of the medical evidence supports a finding that the Veteran's current hearing loss disability is related to his in-service noise exposure.

In sum, the a preponderance of the evidence demonstrates that the Veteran has current bilateral sensorineural hearing loss which meets the level of severity under VA regulations to constitute a hearing loss disability; the Veteran experienced excessive noise exposure during active service; and the Veteran's current hearing loss is etiologically related to his in-service noise exposure.  Thus, the Board concludes that service connection for bilateral hearing loss is warranted on a direct basis.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Having so concluded, the Board need not decide whether hearing loss is warranted on a presumptive basis under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


